Citation Nr: 9934442	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  94-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for postoperative 
residuals of arthroscopic surgery of the left knee, with left 
knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from November 1970 to 
September 1972, and from May 1976 to September 1983.  The 
appellant also had a period of active duty for training from 
April 1990 to May 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions rendered since June 
1994 by the Cleveland, Ohio Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board in March 1997, on 
which occasion it was determined that the appellant was not 
entitled to a schedular evaluation in excess of 20 percent 
for post-operative residuals of arthroscopic surgery of the 
left knee, with left knee strain.  The record reflects that 
the appellant thereafter appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  
However, the appellant's appeal was dismissed by order of the 
Court in September 1997.  Thus, the Board's May 1997 decision 
became final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 1991 & 
Supp. 1998); see also 61 Fed. Reg. 66749 (1996) (VA O.P.G. 
Prec. Op. 6-96 (Aug. 16, 1996).  At the time of the Board's 
decision, the case was also remanded to the agency of 
original jurisdiction for additional development regarding 
whether an extraschedular evaluation was warranted for the 
appellant's left knee disability.  See 61 Fed. Reg. 66749 
(1996) (requiring that the Board remand the issue of 
entitlement to an extraschedular rating when further action 
by the RO is necessary); 38 C.F.R. § 20.1100(b) (1999) (The 
Board's remand of an issue/claim is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits as to that issue/claim).  Such 
development having been completed, the case is again before 
the Board for appellate review.  Further discussion of 
whether the appellant is entitled to an increased evaluation 
under the schedular rating code will not be discussed herein, 
as that final decision was made by the Board in May 1997.  

The record further reflects that the appellant filed a new 
claim for an increased evaluation for the left knee 
disability in March 1999.  He also sought compensation 
benefits for arthritis, claimed as secondary to the service-
connected left knee disability.  By rating action, dated in 
June 1999, the RO denied the claims for an increased 
evaluation, and for service connection.  The appellant was 
provided notice of this adverse rating determination in a 
June 1999 Supplemental Statement Of The Case (SSOC).  The 
notice provided with the SSOC advised that this was not a 
decision of the issue on appeal, and that a response to the 
additional information addressed in the SSOC was optional.  
The notice with the SSOC did not advise the appellant that it 
was the initial notice of the rating action denying an 
increased evaluation for the service-connected disability, 
and for service connection for arthritis secondary to the 
service-connected left knee disorder.  Further, the notice 
did not advise of his procedural rights, or requirements for 
appellate review of the case.  Therefore, this aspect of the 
appellant's case is referred to the RO for the appropriate 
action to issue the appellant adequate notice of the adverse 
rating determination so that the appellant may initiate an 
appeal relative to these claims with the filing of a notice 
of disagreement (NOD) within one year from the date of 
notification.  38 C.F.R. § 20.201 (1999). 

Accordingly, the Board's appellate review will be limited to 
the issue listed on the title page of this decision. 


FINDING OF FACT

The evidence of record does not present such an exceptional 
or unusual disability picture, due solely to the service-
connected post-operative residuals of arthroscopic surgery of 
the left knee, with left knee strain, as to render 
impractical the application of the regular schedular 
standards.  



CONCLUSION OF LAW

The criteria for submission of an extraschedular evaluation 
for post-operative residuals of arthroscopic surgery of the 
left knee, with left knee strain, have not been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.321(b)(1) 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 U.S.C.A. § 5107 have been met, in that 
the claim for an extraschedular evaluation is well-grounded 
and adequately developed.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In that regard, in the March 1997 remand the Board noted that 
in Floyd v. Brown, 8 Vet. App. 88 (1996), the Court held that 
the Board did not have jurisdiction to address the provisions 
of 38 C.F.R. § 3.321(b)(1) in the first instance, but that 
the Board was still obligated to seek out all issues that 
were reasonably raised from a liberal reading of documents or 
testimony and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
Floyd by indicating that its finding there did not preclude 
the Board from affirming a RO conclusion that a claim did not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  
However, the Board in March 1997 found that before such a 
determination could be made, further development of the 
record was required to determine whether an extraschedular 
evaluation commensurate with the average earning capacity 
impairment arising from the appellant's left knee disorder 
was appropriate.  38 C.F.R. § 3.321(b)(1); see, Bagwell, 
supra; Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the case was remanded and the RO was asked to 
inform the appellant of the elements of a claim for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), and 
permit him the full opportunity to supplement the record as 
desired, and review the material contained therein to assist 
in assessing the degree of impairment with individual earning 
capacity imposed by the appellant's service-connected 
disability.  The remainder of the decision is based on the 
following pertinent law, regulations, procedural history, and 
factual background.


Pertinent Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  In this case, the appellant's 
service-connected disability of post-operative residuals of 
arthroscopic surgery of the left knee, with left knee strain 
is rated under Diagnostic Code 5257.  This condition is not 
specifically listed in the diagnostic codes of the VA's 
disability rating schedule. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

The appellant's post-operative residuals of arthroscopic 
surgery of the left knee, with knee strain has been 
determined to be most analogous to "other" impairment of 
the knee as contemplated in Diagnostic Code 5257.  Under this 
code, a 20 percent evaluation requires moderate impairment of 
either knee, including recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
impairment of either knee.  

Ratings shall be based so far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due excessively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).


Procedural History

The record discloses that the appellant perfected an appeal 
of a June 1994 rating decision by the RO, which denied an 
increased evaluation for post-operative residuals of 
arthroscopic surgery of the left knee, with left knee strain.  
During the pendency of the appeal in this matter, the 
appellant was afforded a hearing in this matter.  In April 
1995, the hearing officer granted an increased rating 
evaluation from 10 percent to 20 percent for the left knee 
disability.  A July 1995 rating decision implemented the 
hearing officer's decision.  In a March 1997 decision, the 
Board determined that a rating evaluation in excess of 20 
percent was not warranted for the left knee disability.  The 
appellant thereafter appealed this decision to the Court.  
The appellant's appeal was later dismissed in September 1997 
by court order, and the March 1997 Board decision became 
final.



Factual Background

A synopsis of other pertinent medical and employment evidence 
history reveals that the appellant was evaluated with 
residuals of injury to the left knee and post-operative 
residuals of arthroscopic surgery of the left knee, scars of 
the left knee, and left knee strain associated with 
limitation of motion of the left knee.  The medical report 
noted that the appellant experienced difficulty in fully 
flexing the left knee apparently due to discomfort and full 
passive flexion and extension of the left knee, which was 
noted to cause his discomfort.  There was no undue laxity of 
the ligaments of the knee.  X-ray studies of the knee 
revealed no evidence of bony or joint abnormality.  

An August 1991 clinical report indicated that the appellant 
was evaluated with patellofemoral syndrome, manifested by 
anterior knee tenderness.  There was no evidence of swelling 
or effusion noted on examination.

A March 1994 clinical report indicated that the appellant 
reported continued left knee pain.  Physical examination 
showed the left knee disorder to be manifested by slight 
effusion, with lateral joint line tenderness.  There was no 
evidence of medial tenderness, or instability.  It was the 
examiner's assessment that the appellant had a possible 
medial meniscus tear, because of his complaints of lateral 
pain.

A July 1994 VA medical examination report referenced a 
diagnostic impression of residuals of injuries to the left 
knee with limitation of motion, and status post left medial 
meniscectomy with residuals.  The medical examination report 
noted subjective complaints of constant pain in the left 
knee, particularly with traversing stairs, walking or 
standing.  Objective findings on examination revealed diffuse 
tenderness of the entire knee.  Crepitus accompanied 
extension and flexion of the knee joint.  The appellant was 
noted to exhibit decreased muscle strength on the left side, 
evaluated as 3/5, when compared to the right side which was 
evaluated as 5/5.  There was also some muscle atrophy of the 
left gastrocnemius muscle, which measured at 14 inches, 
compared to the right side measured at 15 inches.  There was 
no evidence of lateral instability.  Range of motion was 
evaluated from zero degrees extension to 60 degrees flexion.  

In May 1994, the appellant presented with complaints of 
increased left knee pain.  On physical examination, the 
appellant was observed to bear weight with use of a cane.  
There was no effusion, and minimal lateral condylar 
tenderness.  The appellant demonstrated a full range of 
motion of the knee, with no patellar tenderness.  It was 
noted that diagnostic studies revealed some degenerative 
arthritis of the left knee.  When evaluated later that month, 
the appellant reported chronic pain involving the left knee.  
Physical examination showed no abnormalities of the left 
knee.  It was the examiner's assessment that the appellant's 
subjective complaints were not consistent with the objective 
findings on examination.  During a follow-up evaluation in 
June 1994, the appellant reported no relief with use of anti-
inflammatories, which caused gastrointestinal upset.  A July 
1994 clinical report noted a clinical assessment of status 
post MRI of the left knee.  A secondary diagnosis of meniscus 
tear was ruled out.  When seen in September 1994, the 
appellant reported complaints of left knee pain with walking.  
He also reported an unusually tender knee examination, which 
the examiner noted to be consistent with and secondary to the 
appellant's reported symptoms and history.  It was noted that 
MRI studies showed very small possible tear of the medial 
meniscus.  His treatment course consisted of physical 
therapy.  

Clinical records, dated from May 1994 to November 1994, 
consisted of a May 1994 radiology report which indicated that 
diagnostic studies of the left knee revealed no significant 
abnormalities of the bone, joint, or adjacent soft tissue.  A 
subsequent report, dated in July 1994, indicated that studies 
of the left knee again showed no significant abnormality of 
the bone, joint, or adjacent soft tissues.  A July 1994 MRI 
indicated that studies of the left knee revealed a lateral 
patellar tilt.  The examiner indicated that he was unable to 
exclude an assessment of tear of the peripheral of the 
posterior horn of the medial meniscus.  When seen in October 
1994, the appellant reported no improvement in his left knee 
symptoms.  He was noted to ambulate independently, but used a 
cane when walking more than 250 feet.  Another October 1994 
clinical report indicated that the appellant was being 
discharged from therapy.  It was noted that therapy had not 
been shown to significantly improve the appellant's level of 
function.  Clinical findings on examination showed a range of 
motion of the left knee measured from 45 degrees extension to 
92 degrees flexion, while in a seated position.  While in a 
supine position, range of motion was evaluated as 67 degrees 
flexion, with extension noted to be within normal limits.  

During a November 1994 hearing, the appellant offered 
testimonial evidence concerning the severity of his left knee 
disability.  He indicated that he has utilized a brace for 
the left knee since 1993.  His current brace reportedly 
contained steel rods positioned around the knee for stability 
of the knee joint.  It was the appellant's contention that 
his knee condition was primarily manifested by instability in 
the knee joint, with movement of the knee joint from side to 
side.  He also described laxity of the knee joint.  The 
appellant reported that he was treated with several types of 
medication with no relief.  He noted that his current 
medication relieved his inflammation, but not his symptoms of 
pain.  The appellant indicated that he experienced decreased 
range of motion of the left knee, and that he experienced a 
lot of problems traversing stairs.  He reported episodes of 
sharp radiating pain occasionally involving the outside 
portion of the left knee, or the upper inside portion of the 
knee.  The appellant stated that medical personnel evaluated 
his left knee disorder to be severe in nature.  It was noted 
that further surgical treatment was not recommended, but that 
a treatment course of rehabilitative therapy was followed.  
The appellant's left knee pain was evaluated to be permanent 
in nature.  His therapeutic treatment was discontinued due to 
persistent residual swelling at the knee joint.  The 
appellant noted that he experienced swelling following 
prolonged periods of standing, and with physical exertion.  
He described episodes of the knee joint locking.  

VA examination report, dated in April 1996, disclosed that 
the appellant reported a history of injury to the left knee 
in service for which he underwent arthroscopic surgery in 
1990 and 1991.  He reported subjective complaints of 
persistent ache and pain, with soreness and tenderness in the 
left knee.  It was noted that the appellant utilized a cane 
and crutches.  The appellant was also noted to utilize a 
wheelchair when attending school, so as to avoid excessive 
standing or walking.  The appellant reported symptoms of 
swelling, tenderness, and episodes of the knee giving way 
with heavy use of the knee joint.  He also reported that the 
knee became symptomatic with weather changes.  He was 
reportedly unable to traverse stairs, and indicated that he 
was unable to squat, climb, or crawl.  The examiner noted 
that the appellant wore a knee brace on the left leg.  It was 
noted that the appellant took extra-strength Tylenol, and 
Elavil for his left knee symptoms.

On physical examination, the appellant presented in a 
wheelchair.  The examiner noted that the appellant was able 
to stand, and to use his crutches to ambulate.  The appellant 
was noted to demonstrate generalized sensitivity and 
hypertenderness medially and laterally all around the knee.  
He was able to extend the left knee to zero degree extension, 
and achieved flexion to 45 degrees.  There was no evidence of 
effusion noted on examination.  There was also no evidence of 
any gross instability of the left knee joint.  X-ray studies 
of the knee revealed no bone deformity or arthritis.  It was 
noted that studies of the left knee remained unchanged when 
compared to earlier (July 1994) studies.  The examiner noted, 
however, that the appellant now wore a brace extending from 
the thigh to the leg.  The diagnostic impression was 
residuals, post-operative knee injury, left knee.

In a March 1997 decision, the Board determined that the 
evidence showed that the appellant's service-connected left 
knee disability was manifested by residuals of a left knee 
surgery, including status post left medial meniscectomy of 
the left knee, with pain, crepitus, and limited mobility.  
Based upon a review of this evidence, it was the Board's 
finding that a rating evaluation in excess of 20 percent was 
not warranted.  In conjunction with this decision, the Board 
remanded this matter to the RO for further development with 
respect to whether an extraschedular rating was warranted 
based upon evidence in the record referencing the appellant's 
inability to work due to functional limitations attributed to 
his knee disability.  

The RO thereafter developed the record in accordance with the 
Board's remand instructions.  

Clinical records, dated from May 1997 to June 1997, were 
associated with the claims folder.  These records document 
treatment the appellant received in conjunction with VA 
hospitalization during this period for conditions unrelated 
to his left knee disorder.  The clinical report noted that 
the appellant experienced difficulty with ambulation due to 
his knee injuries.  

In October 1997, the appellant was given the regulatory 
criteria for extraschedular consideration, and asked to 
submit evidence which would show that he was entitled to an 
extraschedular evaluation.  The record reflects that the 
appellant did not respond to the RO's request.  In January 
1998, the RO determined that the evidence did not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  

The record discloses that the following evidence was 
thereafter reviewed. A private radiology report, dated in 
August 1996, indicated that studies of the left knee showed 
mild degenerative changes.  There was mild joint space 
narrowing of both the medial and lateral joint space 
components, without evidence of an acute fracture.  

Clinical records, dated from October 1996 to July 1997, show 
that the appellant was seen intermittently for complaints of 
left knee pain.  An October 1996 report referenced complaints 
of increased left knee pain.  Examination, conducted at that 
time, revealed crepitus with extension of the knee.  When 
seen later that month, the appellant reported chronic knee 
pain.  He demonstrated a full range of motion of the left 
knee on examination.  There was no evidence of motor or 
sensory deficits.  The clinical assessment was chronic knee 
pain.  The appellant was treated with medication, and 
referred back to the pain clinic.  Records also show that the 
appellant was treated for complaints of low back pain 
following a motor vehicle accident in August 1996.  The 
appellant was evaluated in April 1997 in the pain clinic.  
The report referenced the earlier automobile accident, and 
noted that the appellant reported being thrown from a bus 
while seated in his motorized wheelchair.  

Clinical records, dated from March 1995 to February 1999, 
were reviewed.  A March 1996 radiology report indicated that 
studies of the left knee revealed no obvious arthritic 
change.  The articular surface of the knee was noted to be 
normal in appearance.  When evaluated in October 1997, the 
appellant reported multiple orthopedic complaints, to include 
bilateral knee pain.  An assessment of arthritis was 
indicated.  An August 1998 clinical report noted that the 
appellant presented with complaints of left knee pain, and 
chronic low back pain.  An assessment of arthritis was noted.  
The appellant was evaluated for multiple joint complaints in 
February 1999.  The clinical report indicated that the 
appellant reported intermittent short bursts of pain, 
described as "shock-like" muscular contractions of the 
knee, radiating up the leg to the lateral aspect of the 
thigh.  He reported that his symptoms were relieved by 
soaking in a warm bath.  The examiner indicated that there 
were minimal findings recorded on examination.

A May 1999 VA medical examination report indicated that the 
appellant reported subjective complaints of a history of 
persistent left knee symptoms since service, to include pain, 
stiffness, weakness, swelling, episodes of the knee giving 
way and locking, and fatigability.  The examiner noted that 
the appellant would not walk on the leg at all.  The 
appellant was noted to wear a brace, utilize two canes, and a 
motorized cart to get around.  It was further noted that the 
appellant's medical history was significant for a back 
problem, with low back and leg pain.  The appellant reported 
his left knee pain to be constant in nature.  He also 
reported that medication does not completely relieve his 
symptoms, and that his knee was susceptible to changes in 
weather.  The examiner noted that the appellant had 
previously been tried on physical therapy modalities that had 
not been helpful.  

Physical examination showed the appellant experienced great 
difficulty in getting onto the examination table.  The 
examiner observed that the appellant would barely place any 
weight on his left knee.  The appellant exhibited generalized 
pain and tenderness over the knee, medially, laterally, and 
anteriorly.  Range of motion was evaluated for the left knee 
from zero degree extension to 90 degrees flexion.  The 
appellant reported pain and tenderness of the knee joint 
throughout all ranges of motion.  He reported a lot of pain 
on passive motion of the knee, and would not continue to move 
the knee secondary to pain.  There was no evidence of 
instability.  The examiner noted that the appellant 
demonstrated a lot of pain and guarding on examination.  
Also, the examiner observed the appellant to demonstrate 
incoordination, and difficulties with normal activities such 
as standing and walking, which required him to utilize a 
motorized cart.  X-ray studies of the left knee revealed no 
significant bone pathology of the knee, bilaterally.  The 
diagnostic impression was post-operative residuals of left 
knee strain.  By rating action, dated in June 1999, the RO 
determined that the evidence did not warrant the award of an 
extraschedular rating.

Employment information reflects that the appellant resigned 
from his civilian employment as a security guard in June 
1992.  It was noted that the appellant was unable to perform 
duties associated with his security assignment because of his 
"bad knee," which prevented him from walking or standing in 
excess of 20 minutes.  An August 1992 notice of termination 
of appointment indicated that the appellant was determined to 
be unable to comply with the physical requirements of his 
civilian personnel description, specifically, with respect to 
prolonged standing.  As a result, his position as an 
intermittent store worker was terminated at that time.  

The record further discloses that in September 1994, the 
appellant filed VA Form 28-1902, Counseling Record - 
Personnel Information, in conjunction with his vocational 
rehabilitation eligibility determination.  In this report, 
the appellant indicated that he completed high school, and 
had one year of college studies.  He reported specialized 
training as a tractor trailer driver.  He also reported a 
chronology of his employment as a construction worker (1983 
to 1985), tractor trailer driver (1985-1988), and as a cook 
(1989 to 1990).  With respect to his most recent employment, 
the appellant reported his military injury as the reason for 
his leaving this position.





Extraschedular Consideration

Review of the appellant's employment history and medical 
history leads the Board to determine the same decision as the 
RO.  Namely that, in this case, there is no evidence that the 
service-connected left knee disability presents an 
exceptional or unusual disability picture.  

First, the records do not show that the appellant has been 
frequently hospitalized due to the left knee disability.  The 
Board acknowledges that the appellant has undergone surgical 
treatment for his left knee disability.  The appellant has 
been clinically evaluated for subsequent complaints of 
chronic pain for which he received therapy, and had applied 
for vocational rehabilitation for his left knee disorder.  In 
this context, it does not appear that medical examiners have 
clinically determined the appellant to be unemployable due to 
his left knee disorder.  In that regard, it is clear that, 
due to the chronic nature of the appellant's left knee  
disability, interference with any employment is somewhat 
foreseeable.  Otherwise, the record documents that the 
appellant has received intermittent outpatient care and has 
resumed therapeutic conditioning at the VA and privately.  
The record does not show frequent hospitalizations due to the 
left knee disability.  Review of the evidence in this case 
does not refer to any factors which would warrant the 
assignment of an extraschedular rating based upon the need 
for hospitalization.

Second, the main analysis here is whether the alleged 
exceptional or unusual disability picture is presented with 
such related factors as marked interference with employment.  
As evidenced by the employment history above, the appellant 
was employed and worked as a cook until he left his employ, 
reportedly, due to his left knee condition.  In 1997, the 
appellant was given the opportunity to submit evidence 
showing that his left knee disability should be considered on 
an extraschedular basis.  The appellant chose not to reply to 
the remand request.  In that respect, it is unclear whether 
the appellant has undergone any type of retraining or 
vocational rehabilitation, or whether he had pursued another 
line of employment, other than that documented at the time of 
the Board's 1997 remand.   Moreover, there is no evidence of 
record that the appellant has been evaluated as unemployable 
due to his service-connected left knee disorder.  While the 
appellant reports subjective complaints of chronic pain, and 
is noted to utilize various orthotic devices and avoid 
weight-bearing activity on the left leg, the clinical 
findings of record are negative for opinion evidence that 
disability picture presented shows that the appellant's 
employability is somehow unusually restricted due to 
functional impairment associated with the left knee disorder.  
Relying on the evidence of record, the Board determines that 
the clinical records, in conjunction with the VA medical 
examination report as cited above, do not show that the 
appellant's condition should be rated outside of the 
schedular criteria.  

Accordingly, the Board has been unable to identify any 
factors which would warrant the assignment of an 
extraschedular rating.  In particular, the Board finds that 
the record does not reflect frequent periods of 
hospitalization because of the appellant's service-connected 
left knee disability, nor interference with employment, to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  In this regard, there is obvious interference with 
employment due to the left knee disorder, however, it is not 
shown to exist to such an extent greater than that 
contemplated by the regular schedular standards, under which 
the appellant is compensated at 20 percent.  In the absence 
of such factors, the Board finds that the criteria for 
submission of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) for postoperative 
residuals of arthroscopic surgery of the left knee, with left 
knee strain is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

